Title: From Thomas Jefferson to Henry Dearborn, 8 January 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Washington Jan. 8. 08.
                  
                  Your letter of Dec. 29. brings to my mind a subject which never has presented itself but with great pain, that of your withdrawing from the administration, before I withdraw myself. it would have been to me the greatest of consolations to have gone thro’ my term with the same coadjutors, and to have shared with them the merit, or demerit, of whatever good or evil we may have done. the integrity, attention, skill & economy with which you have conducted your department, have given me the most compleat and unqualified satisfaction, and this testimony I bear to it with all the sincerity of truth and friendship; and should a war come on, there is no person in the US. to whose management & care I could commit it with equal confidence. that you as well as myself, & all our brethren, have maligners, who from ill-temper, or disappointment, seek opportunities of venting their angry passions against us, is well known, & too well understood by our constituents to be regarded. no man who can succeed you will have fewer, nor will any one enjoy a more extensive confidence thro’ the nation. finding that I could not retain you to the end of my term, I had wished to protract your stay till I could with propriety devolve on another the naming your successor. but this probably could not be done till about the time of our separation in July. your continuance however till after the end of the session, will relieve me from the necessity of any nomination during the session, & will leave me only a chasm of 2. or 3. months, over which I must hobble as well as I can. my greatest difficulty will arise from the carrying on the system of defensive works we propose to erect. that these should have been fairly under way, and in a course of execution, under your direction, would have peculiarly relieved me, because we concur so exactly in the scale on which they are to be executed. unacquainted with the details myself, I fear that, when you are gone, aided only by your chief-clerk I shall be assailed with schemes of improvement and alterations which I shall be embarrassed to pronounce on, or withstand, and incur augmentations of expence, which I shall not know how to controul. I speak of the interval between the close of this session, when you propose to retire, & the commencement of our usual recess in July. because, during that recess, we are in the habit of leaving things to the chief clerks; and, by the end of it, my successor may be pretty well known and prevailed on to name yours. however I am so much relieved by your ekeing out your continuance to the end of the session, that I feel myself bound to consult your inclinations then, & to take on myself the difficulties of the short period then ensuing. in public or in private, and in all situations, I shall retain for you the most cordial esteem, and satisfactory recollections of the harmony & friendship with which we have run our race together; and I pray you now to accept sincere assurances of it, and of my great respect & attachment.
                  
                     Th: Jefferson 
                     
                  
               